BARKDULL, Chief Judge
(concurring in part, dissenting in part).
I concur in the above opinion authored by Judge Pearson, but I would also reverse because I find no authority for the chancellor to enter the type of order entered in the instant case upon the record presented to him. If he desires to enjoin or limit the activities of the appellant corporation, he should enter an order which would require the appellee to post a bond indemnifying the appellant from any damage sustained in the event the order was reversed or set aside.